Swing, J.
We are of the opinion that the judgment in this cause should be reversed for the reason that the judgment and verdict is against the evidence.
. The evidence of the plaintiff was uncontradicted to the effect that he made a contract with William I. Sanders, deceased, as an attorney, to procure the reduction of an assessment on certain lots in the village of Westwood, of this county, for which, if any reduction was obtained, he was to receive as compensation an amount equal to one-third of the amount of the reduction obtained; that he, the plaintiff, procured a reduction on said assessments on said lots, to the amount claimed in his petition, thus performing the contract as far as he was concerned. There being no contradiction to this evidence we are unable to see why he was not entitled to a verdict and judgment. In fact we think the evidence here shows a proper case for the judge to have instructed the jury to find for the plaintiff for the amount claimed.
The fact that said Sanders at the time did not own the lots and that they did belong to his son and daughter, and that he may have been act *343ing as their agent, was no defense to the action of Hudson. If William I. Sanders made a contract with Hudson for the reduction of the assessments on lots that belonged to his son and daughter, he nevertheless bound himself to pay the amount agreed upon between the parties by the contract, which was here shown to have been made, and it was wholly immaterial who was the owner of the lot, or how he was acting ns between the real owners of the lots. He took it upon himself to contract with Hudson to procure a reduction of the assessments on these lots, agreeing to pay thirty-three and one-third per cent, of the amount of the reduction procured. Hudson procured a reduction and Sanders must pay the amount he agreed to pay, regardless of who the owners of the lots might be.
Walter M. Locke, for plaintiff in error.
Richard Hingson, contra.
Judgment reversed and cause remanded for further proceedings.